ORDER

PER CURIAM.
Dejuan Thompson (Thompson) appeals the judgment entered upon a jury verdict convicting him of one count of distribution of a controlled substance, in violation of Section 195.211. In his sole point on appeal, Thompson contends the trial court abused its discretion in overruling his objection and allowing Sergeant Heath to present testimony of uncharged crimes. We find no error and affirm.
An extended opinion would have no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 30.25(b) Mo. R.Crim. P. (2012).